Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 1 of 18




                                                   EXHIBIT A
                    Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 2 of 18
DocuSign Envelope lD: 13304354-0793-48CE-BDEB-F8F92CE21CB3




wm###
                                           INDEPENDENT PHYSICIAN AGREEMENT

          This INDEPENDENT PHYSICIAN AGREEMENT ("Agreement") is made this 7th day of April, 2020 (the
          "Effective Date"), by and between Medicus Hospitalist Services, LLG., a New Hampshire limited liability
          company with a principal place of business at 22 Roulston Rd, Windham, NH 03087 ["Medicus'] and gq!
          Moreau, a resident at 6704 Ferris St. Bellaire. TX 77401["Physician"]to the following:

          Terms of Aoreement. Physician hereby         engages Medicus to arrange for Physician to provide locum
          tenens services on behalf of various health care providers identified by Medicus (each, a "Provider") in
          accordance with this Agreement. The rates for services payable by Medicus to Physician with respect to an
          assignment of Physician to provide locum tenens services to a Provider (each, an "Assignment"), the duration
          of Physician's Assignment ("Assignment Term"), and all other terms and conditions relating to an Assignment
          shall be described in Schedule A, a form of which is attached hereto. Subject to paragraph 11.2 herein,
          Schedule A shall be signed by Physician and Medicus for each separate Assignment during the Term of this
          Agreement.

              1. Physician's Representations and Warranties . Physician represents and warrants the following at all
                 times during the Term of this Agreement:

                 1.1. Physician has disclosed to Medicus the following matters, whether occurring at any time prior to or
                      during the Term of this Agreement:

                        1.1.1. any malpractice suit, claim (whether or not filed in court), settlement, settlement allocation,
                               judgment, verdict, or decree against Physician;

                        1.1   .2. any disciplinary, peer review, or professional review investigation, proceeding, or action
                                  instituted against Physician by any licensure board, medical center, medical school, health
                                  care facility or entity, professional society or association, third party payor, peer, or
                                  professional review committee or body, or governmental agency, including but limited to
                                  any investigation or proceeding based on any allegation against Physician of violating
                                  professional ethics or standards, or engaging in illegal, unethical, or other misconduct (of
                                  any nature or degree) relating to the practice of medicine;

                        1.1.3. any criminal complaint or proceeding or indictment, in which Physician is named as a
                               defendant and/or a target;

                        1.1.4. any investigation or proceeding, whether administrative, civil, or criminal, relating to an
                               allegation against Physician of filing false healthcare claims, violating anti-kickback laws or
                               laws prohibiting Physician self-referrals, or engaging in other billing irregularities and/or
                               improprieties; and

                        1.1.5. any dependency on or habitual use of alcohol or controlled substances that impairs or may
                               impair Physician's ability to practice medicine or fulfill any other material obligation under
                               this Agreement.




                                                       ID: 854466 -2004071304 -Page I of6
                                                       22 Roulston Road, Windham NH 03087
                                                               Phone: (866) 442-5956
                     Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 3 of 18
DocuSign Envelope lD: 13304354-0793-48CE-BDEB-F8F92CE21     CB3




                  1.2. Physician is duly licensed to practice medicine in the state in which the Provider is located, which
                       license has not been suspended, revoked or restricted in any manner.

                  1.3. To the extent required for an Assignment, Physician has current controlled substance registrations
                       issued by the appropriate federal and state governmental agencies which are required for
                       Physician to prescribe controlled substances under both federal and state law, which registrations
                       have not been suspended, revoked, or restricted in any manner.

                  1.4. Physician agrees he/she will remain a participating Physician in any third party payment program
                       in which the Provider is a participating provider. Except as may be disclosed above pursuant to
                       section 1.1, Physician is not and has not been suspended or excluded from any such third party
                       payment program.

                  1.5. Physician is and will remain eligible for professional liability coverage described in Section 4.

                  1.6. Prior to commencement of an Assignment, Physician will obtain and maintain unrestricted medical
                       staff privileges enabling Physician to provide services at such Provider, or at a hospital or other
                       health care facility with, by or through whom Provider works ("Facility").

              2. Phvsician's Obliqations.
                  2.1. Pre-Placement Procedures. Physician shall, prior to or upon execution of this Agreement,
                       provide Medicus with his or her Curriculum Vitae. Physician shall also comply with all
                       pre-placement procedures specified in writing by either a Provider or a Facility, including, but not
                       limited to, drug testing and background checks. Physician agrees to provide each Provider and
                       Facility - either directly or through Medicus - any and all documents required by such Provider or
                       Facility to credential Physician to provide services at a Facility. Physician acknowledges and
                       agrees that a Provider's and/or a Facility's decision to grant or deny Physician credentials is the
                       sole responsibility of the Provider or Facility (as applicable), and Physician agrees that he/she will
                       not hold Medicus responsible for any credentialing decision. Medicus agrees to notify Physician of
                       a Facility's credentialing decision, to the extent the Facility provides Medicus notice of the same,
                       Physician shall submit all required documentation and an executed lndependent Provider
                       Agreement must be on file with Medicus prior to both commencing assignment and receiving any
                       compensation under the terms of this Agreement.

                  2.2. Provision of Services. Physician shall ensure that at all times during an Assignment Term,
                       Physician shall devote his or her full time and attention to the treatment of patients of the Provider
                       and/or the Facility and in accordance with the policies and procedures of the Provider and/or the
                       Facility. Physician shall comply with all reporting required by Provider in connection with the
                       provision of services. Physician shall complete all patient charting requirements of Provider at the
                       conclusion of each shift and in no event later than 72 hours following his/her shift. All charting
                       requirements must be completed by the end of his/her Assignment.

                  2.3. lncident Reporting. Physician shall report to the Provider and Medicus any incident that may
                       result in any kind of legal claim against Physician, the Provider and/or Medicus.

                  2.4. Standards of Practice. Physician shall at all times (a) render services to patients in a competent,
                       professional, and ethical manner, in accordance with prevailing standards of medical practice and
                       all applicable legal and regulatory requirements; and (b) use the equipment, instruments,
                       pharmaceuticals, and supplies furnished by the Provider or Facility for the purposes for which they
                       are customarily used and in a manner consistent with sound medical practice. Physician agrees to
                       treat all patient records as confidential. Physician shall meet all requirements of applicable local,
                       state, and federal law including, but not limited to, complying with all the requirements of the


                                                          lD: 854466 - 200407 1304 - Pagc 2of6
                                                          22 Roulston Road, Windham NH 03087
                                                                  Phonc: (866) 442-5956
                     Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 4 of 18

DocuSign Envelope lD: 1 330435A-0793-48CE-BDEB-F8F92CE21CB3




                       Health lnsurance Portability and Accountability Act of 1996 ("HlPAA')and allregulations
                       promulgated thereunder.

                  2.5. Billing and Collection. Physician acknowledges that all rights and responsibilities for billing
                       patients and/or third parties for reimbursement for the services provided by Physician on behalf of
                       a Provider belong to such Provider. Physician shall not bill any patient or third party payor for any
                       services rendered by Physician on behalf of a Provider. Physician shall execute all necessary
                       forms or applications to permit each Provider to bill for the services Physician provides.

                  2.6. Physician agrees to sign and return to Medicus lndependent Physician Agreement Schedule A for
                       each placement prior to commencement of Assignment. Furthermore, Physician will acknowledge,
                       in writing, at Medicus' request, that Medicus has informed Physician of the sending of their name
                       and curriculum vitae to a particular Provider.

                  2.7, Insurance Goverage. Physician agrees to obtain auto and/or worker's compensation insurance
                       coverage if required by the Provider. Physician understands that Medicus is not responsible for
                       securing, reimbursing or providing auto insurance coverage or worker's compensation coverage.

              3. Gompensation and Expenses.

                  3.1. Gompensation and Expenses. Physician shall receive compensation for services Physician
                       renders during an Assignment Term at the rate specified on the applicable Schedule A for each
                       Assignment. Physician's rates are inclusive of any state taxes that are applicable in State where
                       services are provided. On a weekly basis, Physician shall complete, sign and submit a
                       Confirmation Of Services Provided Form, authorized by the Provider, documenting time that
                       Physician spent on an Assignment.. Physician shall also submit to Medicus an invoice for any
                       allowed expenses (including copies of valid receipts) incurred as outlined in the applicable
                       Schedule A for each Assignment. Physician shall fax or email such documents to Medicus each
                       Monday no later than 12 noon (EST). Subject to the terms set forth in paragraph 5.1 and 2.2,
                       Medicus will pay Physician within 15 business days after its receipt of the aforementioned
                       document(s).

                  3.2. Professional Expenses. Physician is responsible for all fees and license(s) associated with the
                       delivery of services provided under this Agreement. lf Medicus pays for such fees and licenses,
                       such will be reimbursed by Physician as a deduction from for services.

              4. Professional Liabilitv lnsurance. During the Term hereof, Medicus shall provide at its expense,
                 professional liability insurance for all professional services rendered by Physician under this Agreement
                 in the amount of $1,000,000 for each occurrence with a per annum aggregate limitation of $3,000,000.
                 Medicus has secured and will continue to secure claims-made coverage and prior acts coverage from
                 an A-rated insurance company. ln the event that Medicus's policy lapses or expires, Medicus will be
                 responsible for the purchase of tail coverage for any assignments worked by Physician while under
                 contract with Medicus. The insurance provided by Medicus applies only to agreed upon serviced
                 provided by Physician during an Assignment. Medicus will not provide liability insurance for these limits
                 unless and until Physician has signed and returned to Medicus (a) this Agreement, and (b) the
                 lndependent Physician Agreement Schedule A.




                                                       ID: 854466 -2004071304 -Paga 3 of6
                                                       22 Roulston Road, Windham NI{ 03087
                                                               Phone: (866) 442-5956
                    Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 5 of 18
DocuSign Envelope lD: 1330435A-0793-48CE-BDEB-F8F92CE21CB3




              5. Cancellation of Assiqnment.

                 5.1. Gancellation With Gause. ln the event that a Provider provides Medicus notice of its intent to
                      cancel an Assignment prior to the expiration of the Assignment Term due to concerns over the
                      quality of services rendered by, or the professionalism of, the Physician at any time during the
                      Assignment Term, then upon Medicus' notice to Physician, the applicable Assignment and related
                      Schedule A shall automatically terminate and Physician shall immediately cease providing
                      services on behalf of such Provider. ln the event a Provider terminates an Assignment in
                      accordance with this Section 5.1, (a) Medicus shall not have any responsibility to pay Physician for
                      any services rendered on behalf of such Provider or with respect to any amount that would
                      otheruvise be due for the uncompleted portion of the Assignment Term under the applicable
                      Schedule A for the Assignment, and (b) Medicus' obligation to pay Physician for any completed
                      portion of the Assignment Term under the applicable Schedule A shall be strictly dependent on its
                      receipt of the same payment from the Provider. Any agreement between the Provider and
                      Physician regarding services rendered by Physician without the express written consent of
                      Medicus will not be binding on Medicus. This provision shall survive termination of this Agreement.

                 5.2. Gancellation Without Gause. ln the event a Provider provides Medicus notice of its intent to
                      cancel an Assignment prior to the expiration of the Assignment Term for a reason other than a
                      Provider's concern pursuant to Section 5.1 above, then upon Medicus' notice to Physician, the
                      applicable Assignment and related Schedule A shall automatically terminate and Physician shall
                      immediately cease providing services on behalf of such Provider. ln the event a Provider
                      terminates an Assignment in accordance with this Section 5.2, then Medicus shall pay Physician
                      an amount equal to the amount that would otherwise be due for the uncompleted portion of the
                      Assignment Term up to a maximum of thirty (30) days; provided however, that Medicus' obligation
                      to make such payment to Physician shall be strictly dependent on its receipt of the same payment
                      from the Provider This provision shall survive termination of this Agreement.

                 5.3. Gancellation Without Cause by Medicus. Physician acknowledges that Medicus may have the
                      need to suspend coverage to a Provider due to non-payment or insolvency. Medicus has the
                      ability cancel any applicable Schedule A Assignment for non-payment or insolvency, by providing
                      Physician with at least twenty-four hours written notice of Medicus' decision to suspend coverage
                      to Provider. After notice is provided by Medicus, the related Schedule A shall automatically
                      terminate, and Physician shall immediately cease providing services on behalf of Provider. ln the
                      event Medicus cancels an Assignment before the start date or prior to the expiration of the
                      Assignment Term in accordance with this Section 5.3, Medicus' obligation to pay Physician for any
                      portion of the Assignment Term under the applicable Schedule A shall be strictly dependent on its
                      receipt of the same payment from the Provider. This provision shall survive termination of this
                      Agreement.

              6. Term and Termination.

                 6.1. Term. Commencing on the Effective Date, this Agreement shall remain in full force and effect for a
                      period of one (1) year, and shall automatically renew for successive periods of one (1) year, unless
                      sooner terminated as provided herein ("Term").

                 6.2. Termination. ln the event that a party breaches a term or condition of this Agreement, the
                      non-breaching party may terminate this Agreement if such breach has not been cured to the
                      satisfaction of the non-breaching party within thirty (30) days after written notice of such breach
                      has been provided to the breaching party. Medicus may terminate this Agreement without cause
                      upon sixty (60) days prior written notice to the Physician. Physician may terminate this Agreement
                      without cause upon the later of the completion of all Assignments on a Schedule A and written

                                                      ID: 854466 - 2004071304 - Page 4of6
                                                      22 Roulston Road, Windham NH 03087
                                                              Phonc: (866) 442-5956
                    Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 6 of 18

DocuSign Envelope lD: 1 3304354-0793-48CE-BDEB-F8F92CE21CB3




                       notice to Medicus, or upon sixty (60) days prior written notice of Medicus.

              7. Restrictive Covenants. Physician acknowledges and agrees that he/she/they shall not, either directly
                 or indirectly, perform services, on either a temporary or permanent basis, on behalf of (a) any Provider
                 and/or (b) any Facility in which the Physician has been presented by Medicus, for a period of two (2)
                 years following Physician's last date of assignment or initial presentment at a Provider/Facility,
                 whichever occurs later ("Restricted Period"), unless such services are provided by Physician through
                 Medicus. Medicus shall not present Physician to any Provider or Facility without the prior consent of
                 Physician. Physician further agrees that during the Restricted Period, Physician will not engage in any
                 discussions with a Provider and/or Facility where Physician was presented by Medicus, regarding
                 Physician's provision of professional services outside the terms and conditions of this Agreement,
                 without the prior written consent of Medicus. This restriction may be waived, as it applies to a particular
                 Provider and/or Facility, upon the mutual written consent of all parties included. This provision shall
                 survive termination of this Agreement, and inures to the benefit of Medicus's successors and assigns.

              8. Gonfidentiality. Physician shall not disclose to anyone (including any Provider or Facility), either
                 directly or indirectly, the terms of this Agreement (including any executed Schedule A) and any invoice
                 that Physician provides to Medicus for payment of services hereunder. This provision shall survive the
                 termination of this Agreement.

              9. Status of the Parties. lt is expressly understood and agreed that in the performance of services under
                 this Agreement, Physician shall at all times furnish Physician's services as an independent contractor
                 and not as an employee of Medicus, or any of Medicus'affiliates, and that as a result, neither Medicus
                 nor any of its affiliates shall have any control over the means and method of the professional services
                 provided by Physician hereunder. As an independent contractor, Physician acknowledges and agrees
                 that neither Medicus nor any of its affiliates have any responsibility whatsoever for FICA taxes, worker's
                 compensation insurance premiums, unemployment, state and federal income taxes, or similar
                 withholding taxes or payments on Physician's behalf, or any direct responsibility for vacation pay, paid
                 sick leave, retirement benefits, or other employee benefits of any kind whatsoever relating to Physician.

             10. lndemnification. Physician hereby indemnifies and holds Medicus and its affiliates, and their officers,
                 directors, members, managers, shareholders, representatives, employees, and agents (collectively "the
                 indemnified parties"), harmless from and against any and all claims, losses, liabilities, damages, and
                 expenses (including reasonable attorney fees) incurred by the indemnified parties that are caused by or
                 arise out of (a) any credentialing decision by a Provider or a Facility, or (b) any request for Physician to
                 stop providing services on behalf of a Provider in accordance with Section 5, (c) Physician's
                 classification as an independent contractor; or (d) any act or omission of Physician or his or her
                 employees or agents. This provision shall survive the termination of this Agreement.

             11. Miscellaneous.

                 11.1. Resolution of Disputes and Governing Law. Any dispute (whether in tort, contract or otherwise)
                       arising out of or relating to this Agreement in any way shall be governed exclusively by the law of
                       the State of New Hampshire without giving effect to its conflict of law principles. Physician
                       consents to the exclusive jurisdiction of the state and federal courts of New Hampshire for the
                       resolution of all disputes related to or arising out of this Agreement. This provision shall survive the
                       termination of this Agreement.

                 11.2. Entire Agreement. This Agreement (including each executed Schedule A for each Assignment)
                       contains the entire agreement between Physician and Medicus and supersedes any and all prior
                       agreements, contracts, and understandings, written or oral, between the parties relating to the
                       subject matter hereof. Any modifications to this Agreement, must be made in writing and signed
                       both by Physician and Medicus, except that modification(s) to Schedule A concerning assignment

                                                       lD: 854466 - 2004071304 - Pagc 5 of6
                                                       22 Roulston Road, Windham NH 03087
                                                              Phone: (866) 442-5956
                        Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 7 of 18
DocuSign Envelope lD: 1330435A-079348CE-BDEB-F8F92CE21CB3




                          dates and rates may be made pursuant to an exchange of e-mail or other writing in which both
                          Physician and an authorized representative of Medicus clearly manifest assent to the
                          modification(s).

                  11   .3. Assignment; Benefit. Neither party may assign any of its rights or obligations hereunder, without
                           the prior written consent of the other party. This Agreement shall inure to the benefit of, and be
                          binding upon, the parties hereto and their respective successors and permitted assigns.

                  11.4. Severability. ln the event any provision of this Agreement shall be held invalid by a court of
                          competent jurisdiction, such provision shall be deleted from the Agreement, and the remaining
                          provisions of this Agreement will remain in full force and effect.

                  11.5. Counterparts. This Agreement may be executed in any number of counterparts, each of which, so
                        executed, shall be deemed to be an original, and such counterpart shall together constitute one in
                          the same agreement.

                  11.6. Gosts and Expenses. ln the event of any litigation concerning any controversy, claim or dispute
                          between the parties hereto, arising out of or relating to this Agreement, the breach hereof, or the
                          interpretation hereof, the prevailing party shall recover from the non-prevailing party reasonable
                          expenses, attorneys' fees, and costs incurred therein or in the enforcement or collection of any
                          judgment or award rendered therein.

                  11.7. Waiver. The failure of Medicus to enforce the strict terms of this Agreement shall not constitute a
                          waiver of these terms.

                  11   .8. Notice. Any notices to be given hereunder by either party to the other shall be deemed to be
                           received by the intended recipient: (a) when delivered personally; (b) the day following delivery to
                           a nationally recognized overnight courier service with proof of delivery; or (c) three (3) days after
                           mailing by certified mail, postage prepaid with return receipt requested, in each case addressed to
                           the parties at the addresses set forth above or at any other address designated by the parties in
                           writing.

                  11.9. Telephone Gommunications. Alltelephone calls with Medicus are confidential. Physician
                          acknowledges and agrees that for training purposes and to ensure excellent customer service any
                          calls between Physician and Medicus may be monitored or recorded.

          Medicus                                                                    Physician:
          Name:                                                                      Name: Leah Moreau
                                                                                                          DocuSigned by:

                                        fuwo" lVnst   ssa
          Signature:                                                                 Signature:
                                                        PM EDT
          Date:                                                                      Date:


          v201 90529




                                                            ID: 854466 - 2004071304 - Pagc 6of6
                                                            22 Roulston Road, Windham NH 03087
                                                                    Phone: (866) 442-5956
                     Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 8 of 18
DocuSign Envelope lD: 1 330435A-0793-48CE-BDEB-F8F92CE21CB3




           medicuslr*rlthcar* sclillinns

                                                          IPA Schedule A
      ln accordance with the Independent Physician Agreement (which is incorporated here by reference), executed between
      Medicus                    Services, LLC. ["Medicus'] and                                   ["Physician"] with social security number of
      Tobeprovided,andaresidentat,withanEffectiveDateof08/14/2013|.lPA],
      Medicus and the Physician agree to the following:

        1. GENERAL
          TBD[,'Physician..]willprovidelocumtenenscoVerageonbehalfof-(.'Provider.')atthe
          Assignment Locations noted below pursuant to the terms and conditions of the IPA and this schedule A. The Physician
          hereby agrees to continue to comply with all terms and conditions of the lPA.

        2. ASSIGNMENT SPECIFICS


        3. ASSIGNMENT TERM


        4. Assignment Location(s):

        5. RATE SGHEDULE:

        6. EXPENSES
          For this work assignment, the following outlines the authorized expense arrangements for which Medicus will coordinate
          with the Provider and make on behalf of the Physician:

        7. SPECIAL ARRANGEMENTS:
           For this work assignment, the following special arrangements apply:

        8. PERSONAL EXPENSES
          Physician shall be responsible for payment of any expenses not specifically agreed to under the Expenses section of this
          Schedule, unless either Medicus or the Provider agree otherwise in writing. Any charges not paid will be deducted from the
          amount otherwise owing to Physician for services rendered in connection with this Assignment. Physician authorizes Medicus
          to make deductions relating to the personal or unauthorized expenses from the amount otherwise owing to Physician.
          Furthermore, while on assignment Physician will be solely responsible for any additional airfare for spouse, children and/or
          significant other; upgrades in airfare, lodging or housing; and upgrades in rental car.

        9. WORK VERIFICATION, BILLING & PAYMENT
          ln order for Physician to be reimbursed for services and expenses, Physician is required to complete, sign and submit (via
          fax or email) a Confirmation of Services Provided Form, authorized by the Provider, and assent to the terms set forth
          therein. Any reporting required must also be completed. Additionally, the Physician must fax or email to Medicus an
          lnvoice for any authorized expenses incurred together with copies of validated receipts. These items should be faxed or
          emailed to Medicus each Monday by 12 noon, or within 48 hours of the last day of the assignment. Medicus will send
          payment 15 business days after their receipt.




                                                          ID:80958 - 1906121006 - Page   I of 2
                                                            22 Roulston Road, Windham NH
                                                             03087 Phone: (866) 442-5956
                        Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 9 of 18
DocuSign Envelope lD: 1330435A-0793-48CE-BDEB-F8F92CE2'1C83




        10. TRAVEL ARRANGEMENTS
          Medicus will make all arrangements specified on Page 1 of this Schedule on behalf of the Physician. For Physician's
          personal car travel, mileage must be included with lnvoice. lf mileage is not included, Medicus will estimate the mileage
          using MapQuest or similar service and will pay the IRS approved mileage reimbursement rate.
          Travel charges thatwill be the responsibility of the Physician, and deducted from amounts owed to the Physician if the
          following conditions apply:

                o Rental cars kept for additional days beyond what was booked and authorized by Medicus
                .   Upgrades or charges beyond what was booked and authorized by Medicus
                r   Upgrades in hotel accommodations resulting in a price increase, as well as any charges in addition to room and tax
                r   The Physician is responsible for any and all "no show" fees unless Medicus has been notified that they are unable
                    to keep their reservation for any reason, during business hours, via writing, fax or email.
                r   Change or cancellation fees on airfare not required by a change in the assignment.


       11. PRIVILEGES
          Physician's Assignment is pending Physician obtaining and maintaining unrestricted medical staff privileges at Facility

       12. CONFIDENTIALIry
          The terms set forth herein and in the lndependent Physician Agreement, including but not limited to the Physician's
          Regular Daily Rate, Overtime Rate and On-Call and Call Back Rates are confidential. Physician shall not divulge this
          confidential information to any other party, including the Provider or any Facility.

       13. RESTRICTIONS
          Physician acknowledges that there is no restriction or contractual obligation with any other party that would prohibit
          Physician from accepting Assignment at the above-referenced Client and/or Facility through Medicus.

       14. CANCELLATION
          For this Assignment, Medicus may cancel the assignment                days from any scheduled days not yet worked.

       15. OBLIGATIONS
                                                                       -
          Medicus' obligations contained herein is subject to Provide/s acceptance of a Schedule A containing identical Assignment
          Term and Assignment Location(s). lf this condition is not met, neither parly shall have any obligation to the other, nor claim
          against any party for costs, damages, compensation or otheruuise.

             Physician has read, understands, and agrees to the terms and conditions set forth in this Schedule A and the lPA.

                    Medicus                     Services, LLC                 PHYSICIAN


                    Name:                                                     Name


                    Signature:_                                               Signature:

                    Date:                                                     Date:

                    Title:                                                    Title:




                                                          ID:80958 - I 906121006 - Page 2 of 2
                                                            22 Roulston Road, Windham NH
                                                              03087 Phone: (866) 442-5956
                          Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 10 of 18

DocuSign Envelope lD: CCE6863C-1C83-4ACC-91 9E-C7798C99E553




    wq*#-,$ffi
                                                       IPA Schedule A
      ln accordance with the lndependant Practitioner Agreement (which is incorporated here by reference), executed between
      Medicus Hospitalist Services, LLG. ["Medicus'] and Leah Moreau ["Practitioner"] with social security number of To be
      provided, and a resident at 6704 Ferris St. Bellaire, TX77401, with an Effective Date of 0410712020 lPA, Medicus and the
      Practitioner agree to the following:

        1. GENERAL
          Leah Moreau ["Practitioner"] will provide locum tenens coverage on behalf of TMH Physician Organization d/b/a
          Houston Methodist Specialtv Physician Group ("Client") at the Assignment Locations noted below pursuant to the
          terms and conditions of the IPA and this schedule A. The Practitioner hereby agrees to continue to comply with all terms
          and conditions of the lPA.

        2. ASSIGNMENT SPECIFICS

        3. ASSIGNMENT TERM
           04t   1   5t2020 - 06/05/2020

           Shadow April 15-16 2020 8a-6p

          April 18-19 2020 6a-6p

          April 25-May 1 2020 6a-6p

           May 2,2020 6p-Ga

           May9-11 20206a-6p

           May 15-18 2020 6a-6p

           May 23-24 2020 6a-6p

           May 27-29 2020 8a-6p

           May 30-31 2020 6a-6p

           June 4, 2020 6p-6a

           Assignment Location(s):
           Houston Methodist Continuing Care Hospital (Katy, TX)

        4. RATE SCHEDULE:

                                                                 Reqular Rate(s):
                                                    Regular Rate - Weekday $80.00 / Hrs
                                                    Regular Rate - Night Rate $85.00 / Hrs
                                                    Regular Rate - Weekend $80.00 / Hrs

                                                                 Overtime Rate(s):
                                                       Overtime - Weekday$1 20.00 / Hrs
                                                       Overtime -    Night$127.50 / Hrs
                                                       Overtime - Weekend$120.00 / Hrs




                                                   ID:91 I l8 Rcvision l0 - 2006041606 - Pagc I   of3
                                                        22 Roulston Road, Windharn NH 03087
                                                                Phonc: (866) 442-5956
                       Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 11 of 18
DocuSign Envelope lD: CCE6863C-1C83-4ACC-91 9E-C7798C99E553




                                                                         Other Rates:
                                                           Orientation   Pay    $70.00 / Hrs
                                                           Trans Fee Bonus $400.00 / One Time

       5. EXPENSES
          For this work assignment, the following outlines the authorized expense arrangements for which Medicus will coordinate
          with the Client and make on behalf of the Practitioner:
                     fii   tottslpart<ing/other
                     ff    Physician will use their automobile and be paid at the IRS approved rate per milefor travel to and from
                     Assignment

       6. SPECIAL ARRANGEMENTS:
          For this work assignment, the following special arrangements apply:

            ff       Confirmation Of Services Provided Form to be signed by Authorized Client Representative.
            fF       nny and all overtime must be approved by an authorized Client Representative.
            F        Practitioner shall have a current and active state/Commonwealth of TX license.
          flF nrr shifts pending credentiating
          OT applies after 12 hours with prior approval and written explanation

          A one time bonus of $400 will be paid for each completed shift on May 2nd, 2020 6p-6a and June 4,2020 6p-6a

       7. PERSONAL EXPENSES
          Practitioner shall be responsible for payment of any expenses not specifically agreed to under the Expenses section of this
          Schedule, unless either Medicus or the Practitioner agree otherurrise in writing. Any charges not paid will be deducted from
          the amount otherwise owing to Practitioner for services rendered in connection with this Assignment. Practitioner
          authorizes Medicus to make deductions relating to the personal or unauthorized expenses from the amount otherwise
          owing to Practitioner. Furthermore, while on assignment Practitioner will be solely responsible for any additional airfare for
          spouse, children and/or significant other; upgrades in airfare, lodging or housing; and upgrades in rental car.

       8. WORK VERIFICATION, BILLING & PAYMENT

          ln order for Practitioner to be reimbursed for services and expenses, Practitioner is required to complete, sign and submit
          (via fax or email) a Confirmation of Services Provided Form, authorized by the Client, and assent to the terms set forth
          therein. Any reporting required must also be completed. Additionally, the Practitioner must fax or email to Medicus an
          lnvoice for any authorized expenses incurred together with copies of validated receipts. These items should be faxed or
          emailed to Medicus each Monday by 12 noon, or within 48 hours of the last day of the assignment. Medicus will send
          payment 15 business days after their receipt.

       9. TRAVEL ARRANGEMENTS
          Medicus will make all arrangements specified on Page 1 of this Schedule on behalf of the Practitioner. For Practitioner's
          personal car travel, mileage must be included with lnvoice. lf mileage is not included, Medicus will estimate the mileage
          using MapQuest or similar service and will pay the IRS approved mileage reimbursement rate.
          Travel charges that will be the responsibility of the Practitioner, and deducted from amounts owed to the Practitioner if the
          following conditions apply:

                 o Rental cars kept for additional days beyond what was booked and authorized by Medicus
                 . Upgrades or charges beyond what was booked and authorized by Medicus
                 . Upgrades in hotel accommodations resulting in a price increase, as well as any charges in addition to room and tax
                 o The Practitioner is responsible for any and all "no show" fees unless Medicus has been notified that they are
                   unable to keep their reservation for any reason, during business hours, via writing, fax or email.
                 r Change or cancellation fees on airfare not required by a change in the assignment.
                                                         ID:91 I l8 Rcvision l0 - 2006041606 - Page2 of 3
                                                              22 Roulston Road, Windham NH 03087
                                                                      Phonc: (866) 442-5956
                   Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 12 of 18
DocuSign Envelope lD: CCE6863C-1 CB3-4ACC-919E-C7798C99E553




       10. PRIVILEGES
          Practitioner's Assignment is pending Practitioner obtaining and maintaining unrestricted medical staff privileges at Facility.

       11. CONFIDENTIALIry
          The terms set forth herein and in the lndependent Practitioner Agreement, including but not limited to the Practitioner's
          Regular Daily Rate, Overtime Rate and On-Call and Call Back Rates are confidential. Practitioner shall not divulge this
          confidential information to any other party, including the Client or any Facility.

       12. RESTRICTIONS
          Practitioner acknowledges that there is no restriction or contractual obligation with any other party that would prohibit
          Practitioner from accepting Assignment at the above-referenced Client and/or Facility through Medicus.

       13. CANCELLATION
          For this Assignment, Medicus may cancel the assignment 60 days from any scheduled days not yet worked.

       14. OBLIGATIONS
          Medicus' obligations contained herein is subject to Client's acceptance of a Schedule A containing identical Assignment
          Term and Assignment Location(s). lf this condition is not met, neither party shall have any obligation to the other, nor claim
          against any party for costs, damages, compensation or otherwise.

            Practitioner has read, understands, and agrees to the terms and conditions set forth in this Schedule A and the lPA.

                 Medicus Hospitalist Services,   LLC.:                        PRACTITIONER:

                 Name: Cassie    Fournier                                     Name: Leah Moreau
                                         by:                                                             by:


                 Signature:
                                      (owuiw                                  sig

                 Date'. 0610412020                                            Date:                T?ilI6"T'1b:44   AM EDr

                Title: Practice Service Goordinator                           Title:




                                                    ID:91 I l8 Rcvision l0 - 2006041606 - Page 3   of3
                                                         22 Roulston Road, Windham NH 03087
                                                                 Phone: (866) 442-5956
                     Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 13 of 18
DocuSign Envelope lD: 82DBFD05-EDC4-49A1-AD79-5835A1     D6FOD7




                                I

                    healthcar* solutioils

                                                         IPA Schedule A
      ln accordance with the lndependant Practitioner Agreement (which is incorporated here by reference), executed between
      Medicus Hospitalist Services, LLG. ["Medicus'] and Leah Moreau ["Practitioner"] with social security number of To be
      provided, and a resident at 6704 Ferris St. Bellaire, TX77401, with an Effective Date of 0410712020 lPA, Medicus and the
      Practitioner agree to the following:

        1. GENERAL
          Leah Moreau ["Practitioner"] will provide locum tenens coverage on behalf of TMH Physician Orsanization d/b/a
          Houston Methodist Specialtv Phvsician Group ("Client") at the Assignment Locations noted below pursuant to the
          terms and conditions of the IPA and this schedule A. The Practitioner hereby agrees to continue to comply with all terms
          and conditions of the lPA.

       2. ASSIGNMENT SPECIFICS

       3. ASSIGNMENT TERM
          06 I 08 I 2020 - 07 I 26   I   2020
          Clinical Shifts:

          June 8, 2020 6p-6a
          June 10,2020 6p-6a
          June 17, 2020 6p-6a
          June 19, 2020 6a-6p
          July 8, 2020 6p-6a
          July '14-15, 2020 6a-4p
          July 26, 2020 8a-6p
          Assignment Location(s):
          Houston Methodist Continuing Care Hospital (Katy, TX)

       4. RATE SGHEDULE:

                                                                  Reqular Rate(s):
                                                       Regular Rate - Weekday $85.00 / Hrs
                                                       Regular Rate - Night Rate $85.00 / Hrs
                                                       Regular Rate - Weekend $85.00 / Hrs

                                                                  Overtime Rate(s):
                                                         Overtime - Weekday$1 27.50 / Hrs
                                                         Overtime -   Night $127.50 / Hrs
                                                         Overtime - Weekend$127.50 / Hrs

       5. EXPENSES
          For this work assignment, the following outlines the authorized expense arrangements for which Medicus will coordinate
          with the Client and make on behalf of the Practitioner:
                   lfr tott"lp"rt ingiother
                   l*f pfrysician will use their automobile and be paid at the IRS approved rate per milefor travel to and from
                  Assignment

       6. SPECIAL ARRANGEMENTS:




                                                     ID:91884 Revision 08 -2007271307 - Page I   of3
                                                          22 Roulston Road, Windham NH 03087
                                                                  Phonc: (866) 442-5956
                         Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 14 of 18
DocuSign Envelope lD: 82DBFD05-EDC4-49A1-AD79-5835A1        D6F6D7




          For this work assignment, the following special arrangements apply:
             F         Confirmation Of Services Provided Form to be signed by Authorized Client Representative.
             fii       nny and all overtime must be approved by an authorized Client Representative.
             ff        Practitioner shall have a current and active state/Commonwealth of TX license.
           Nff o" shifts pending credentiating
          OT applies after 12 hours with prior approval and written explanation


        7. PERSONAL EXPENSES
          Practitioner shall be responsible for payment of any expenses not specifically agreed to under the Expenses section of this
          Schedule, unless either Medicus or the Practitioner agree otheruvise in writing. Any charges not paid will be deducted from
          the amount otheruvise owing to Practitioner for services rendered in connection with this Assignment. Practitioner
          authorizes Medicus to make deductions relating to the personal or unauthorized expenses from the amount otherwise
          owing to Practitioner. Furthermore, while on assignment Practitioner will be solely responsible for any additional airfare for
          spouse, children and/or significant other; upgrades in airfare, lodging or housing; and upgrades in rental car.

        8. WORK VERIFICATION, BILLING & PAYMENT
          ln order for Practitioner to be reimbursed for seryices and expenses, Practitioner is required to complete, sign and submit
          (via fax or email) a Confirmation of Services Provided Form, authorized by the Client, and assent to the terms set forth
          therein. Any reporting required must also be completed. Additionally, the Practitioner must fax or email to Medicus an
          lnvoice for any authorized expenses incurred togetherwith copies of validated receipts. These items should be faxed or
          emailed to Medicus each Monday by 12 noon, or within 48 hours of the last day of the assignment. Medicus will send
          payment 15 business days after their receipt.

       9. TRAVEL ARRANGEMENTS
          Medicus will make all arrangements specified on Page 1 of this Schedule on behalf of the Practitioner. For Practitioner's
          personal car travel, mileage must be included with lnvoice. lf mileage is not included, Medicus will estimate the mileage
          using MapQuest or similar service and will pay the IRS approved mileage reimbursement rate.
          Travel charges that will be the responsibility of the Practitioner, and deducted from amounts owed to the Practitioner if the
          following conditions apply:

                   o Rental cars kept for additional days beyond what was booked and authorized by Medicus
                   . Upgrades or charges beyond what was booked and authorized by Medicus
                   . Upgrades in hotel accommodations resulting in a price increase, as well as any charges in addition to room and tax
                   r The Practitioner is responsible for any and all "no show" fees unless Medicus has been notified that they are
                     unable to keep their reservation for any reason, during business hours, via writing, fax or email.
                   o Change or cancellation fees on airfare not required by a change in the assignment.


        10. PRIVILEGES
          Practitioner's Assignment is pending Practitioner obtaining and maintaining unrestricted medical staff privileges at Facility.

        11. CONFIDENTIALITY
          The terms set forth herein and in the lndependent Practitioner Agreement, including but not limited to the Practitioner's
          Regular Daily Rate, Overtime Rate and On-Call and Call Back Rates are confidential. Practitioner shall not divulge this
          confidential information to any other party, including the Client or any Facility.

        12. RESTRICTIONS
          Practitioner acknowledges that there is no restriction or contractual obligation with any other party that would prohibit
          Practitioner from accepting Assignment at the above-referenced Client and/or Facility through Medicus.

        13. CANCELLATION


                                                        ID:91884 Revision 08 -2007271307 - Page2   of3
                                                             22 Roulston Road, Windham NH 03087
                                                                     Phonc: (866) 442-5956
                    Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 15 of 18
DocuSign Envelope lD: 82DBFD05-EDC4-49A1-AD79-5835A'1   D6F6D7




          For this Assignment, Medicus may cancel the assignment 60 days from any scheduled days not yet worked.

        14. OBLIGATIONS
          Medicus' obligations contained herein is subject to Client's acceptance of a Schedule A containing identical Assignment
          Term and Assignment Location(s). lf this condition is not met, neither party shall have any obligation to the other, nor claim
          against any party for costs, damages, compensation or othenruise.

             Practitioner has read, understands, and agrees to the terms and conditions set forth in this Schedule A and the lPA.

                 Medicus Hospitalist Services,   LLC.:                      PRACTITIONER:

                 Name: Gassie   Fournier                                    Name: Leah Moreau


                 Signature:
                                         by:

                              (,*ssk (owuiw                                 Signature   ,l   ,-Z
                                                                                        ,-DocuSigned   by:




                 Date:0712712020                                            Date:       frvnwFr'B:31         pr,r   eor

                 Title: Practice Service Goordinator                        Tifle:




                                                    ID:91884 Rcvision 08 -2007271307 - Page 3 of3
                                                        22 Roulston Road, Windham NH 03087
                                                                Phonc: (866) 442-5956
                             Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 16 of 18
DocuSign Envelope lD: AF909872-699C'4976-AEB4-9528DEDF2870




    wm,s#qm
                                                                 IPA Schedule A
      ln accordance with the lndependant Practitioner Agreement (which is incorporated here by reference), executed between
      Medicus Hospitalist Services, LLC. ["Medicus'] and Leah Moreau ["Practitioner"] with social security number of To be
      provided, and a resident at 6704 Ferris St. Bellaire, TX77401, with an Effective Date of 0410712020 lPA, Medicus and the
      Practitioner agree to the following:

        1. GENERAL

          Leah Moreau ["Practitioner"] will provide locum tenens coverage on behalf of TMH Physician Organization d/b/a
          Houston Methodist Specialty Phvsician Group ("Client") at the Assignment Locations noted below pursuant to the
          terms and conditions of the IPA and this schedule A. The Practitioner hereby agrees to continue to comply with all terms
          and conditions of the lPA.

       2. ASSIGNMENT SPECIFICS

       3. ASSIGNMENT TERM
          08 I't   1I   2020 - 08 I 26 I 2020

          August 11 2020 Ba-6p

          August 25-26 2O2O 8a-6p
          Assignment Location(s):
           Houston Methodist Continuing Care Hospital (Katy, TX)

       4. RATE SCHEDULE:

                                                                           Reqular Rate(s):
                                                                Regular Rate - Weekday $85.00 / Hrs

                                                                         Overtime Rate(s):
                                                                  Overtime - Weekday$127.50 / Hrs

       5. EXPENSES
          For this work assignment, the following outlines the authorized expense arrangements for which Medicus will coordinate
          with the Client and make on behalf of the Practitioner:
                         fiIi   totts/part ing/other
                         F      pfrysician will use their automobile and be paid at the IRS approved rate per milefor travel to and from
                        Assignment

       6. SPECIAL ARRANGEMENTS:
           For this work assignment, the following special arrangements apply:
              ffr Confirmation Of Services Provided Form to be signed by Authorized Client Representative.
              lF nny and all overtime must be approved by an authorized Client Representative.
             F Practitioner shall have a current            and active state/Commonwealth of TX license.
           ffi oll shifts pending credentialing
          OT applies after 12 hours with prior approval and written explanation




                                                                   ID:93640 - 2008051608 - Page I of 3
                                                                  22 Roulston Road, Windham NH 03087
                                                                          Phone: (866) 442-5956
                    Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 17 of 18
DocuSign Envelope lD: AF909872-699C-4976-AEB4-9528DEDF2870




       7. PERSONAL EXPENSES
          Practitioner shall be responsible for payment of any expenses not specifically agreed to under the Expenses section of this
          Schedule, unless either Medicus or the Practitioner agree otherurise in writing. Any charges not paid will be deducted from
          the amount otherwise owing to Practitioner for services rendered in connection with this Assignment. Practitioner
          authorizes Medicus to make deductions relating to the personal or unauthorized expenses from the amount otherwise
          owing to Practitioner. Furthermore, while on assignment Practitioner will be solely responsible for any additional airfare for
          spouse, children and/or significant other; upgrades in airfare, lodging or housing; and upgrades in rental car.

       8. WORK VERIFICATION, BILLING & PAYMENT
          ln order for Practitioner to be reimbursed for services and expenses, Practitioner is required to complete, sign and submit
          (via fax or email) a Confirmation of Services Provided Form, authorized by the Client, and assent to the terms set forth
          therein. Any reporting required must also be completed. Additionally, the Practitioner must fax or email to Medicus an
          lnvoice for any authorized expenses incurred together with copies of validated receipts. These items should be faxed or
          emailed to Medicus each Monday by 12 noon, or within 48 hours of the last day of the assignment. Medicus will send
          payment 15 business days after their receipt.

       9. TRAVEL ARMNGEMENTS
          Medicus will make all arrangements specified on Page 1 of this Schedule on behalf of the Practitioner. For Practitioner's
          personal car travel, mileage must be included with lnvoice. lf mileage is not included, Medicus will estimate the mileage
          using MapQuest or similar service and will pay the IRS approved mileage reimbursement rate.
          Travel charges that will be the responsibility of the Practitioner, and deducted from amounts owed to the Practitioner if the
          following conditions apply:

               o Rental cars kept for additional days beyond what was booked and authorized by Medicus
               r   Upgrades or charges beyond what was booked and authorized by Medicus
               .   Upgrades in hotel accommodations resulting in a price increase, as well as any charges in addition to room and tax
               r   The Practitioner is responsible for any and all "no show" fees unless Medicus has been notified that they are
                   unable to keep their reservation for any reason, during business hours, via writing, fax or email.
               .   Change or cancellation fees on airfare not required by a change in the assignment.


       10. PRIVILEGES
          Practitioner's Assignment is pending Practitioner obtaining and maintaining unrestricted medical staff privileges at Facility.

       11. CONFIDENTIALITY
          The terms set forth herein and in the lndependent Practitioner Agreement, including but not limited to the Practitioner's
          Regular Daily Rate, Overtime Rate and On-Call and Call Back Rates are confidential. Practitioner shall not divulge this
          confidential information to any other party, including the Client or any Facility.

        12. RESTRICTIONS
          Practitioner acknowledges that there is no restriction or contractual obligation with any other party that would prohibit
          Practitioner from accepting Assignment at the above-referenced Client and/or Facility through Medicus.

        13. CANCELLATION
          For this Assignment, Medicus may cancel the assignment 60 days from any scheduled days not yet worked.

        14. OBLIGATIONS
          Medicus' obligations contained herein is subject to Client's acceptance of a Schedule A containing identical Assignment
          Term and Assignment Location(s). lf this condition is not met, neither party shall have any obligation to the other, nor claim
          against any party for costs, damages, compensation or otherwise.

            Practitioner has read, understands, and agrees to the terms and conditions set forth in this Schedule A and the lPA.



                                                         ID:93640 - 2008051608 - Pagc 2 of 3
                                                        22 Roulston Road, Windham NH 03087
                                                                Phonc: (866) 442-5956
                   Case 1:20-cv-01107-JD Document 46-2 Filed 02/05/21 Page 18 of 18
DocuSign Envelope lD: AFg09872-699C-4976-AE84-9528DEDF2870




                 Medicus Hospitalist Services, LLC.:                       PRACTITIONER:

                 Name: Cassie Fournier                                     Name: Leah Moreau
                                                                                                    by:


                                                                                          '-Z
                                        by:

                                     Fovvuht                                          -Docusigned
                                                                           Signatu ,",1

                 Date: 08/05/2020                                          Date:      bnfmYefYgro         PM EDr


                 Title: Practice Service Coordinator                       Title:




                                                        ID:93640 - 2008051608 - Page 3 of 3
                                                       22 Roulston Road, Wndham NH 03087
                                                               Phone: (866) 442-5956
